In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ȱ
No.ȱ16Ȭ3095ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                                 PlaintiffȬAppellant,ȱ

                                 v.ȱ

LENAȱRAEȱHASLAGE,ȱ
                                                DefendantȬAppellee.ȱ
                    ____________________ȱ

        AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
                  EasternȱDistrictȱofȱWisconsin.ȱ
          No.ȱ16ȬCRȬ40ȱ—ȱCharlesȱN.ȱClevert,ȱJr.,ȱJudge.ȱ
                    ____________________ȱ
ȱ
No.ȱ16Ȭ3196ȱ
UNITEDȱSTATESȱOFȱAMERICA,ȱ
                                                 PlaintiffȬAppellant,ȱ
                                 v.ȱ

TAUNGRAȱNICOLEȱTONEY,ȱ
                                                DefendantȬAppellee.ȱ
                    ____________________ȱ

        AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱ
                  EasternȱDistrictȱofȱWisconsin.ȱ
            No.ȱ16ȬCRȬ43ȱ—ȱJ.P.ȱStadtmueller,ȱJudge.ȱ
2ȱ                                       Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

                       ________________ȱ

     ARGUEDȱDECEMBERȱ6,ȱ2016ȱ—ȱDECIDEDȱAPRILȱ3,ȱ2017ȱ
                ____________________ȱ

   BeforeȱWOOD,ȱChiefȱJudge,ȱ andȱ ROVNERȱandȱSYKES,ȱCircuitȱ
Judges.ȱ
    WOOD,ȱChiefȱJudge.ȱInȱNicholsȱv.ȱUnitedȱStates,ȱ136ȱS.Ct.ȱ1113ȱ
(2016),ȱ theȱ Supremeȱ Courtȱ heldȱ thatȱ aȱ sexȱ oěenderȱ wasȱ notȱ
requiredȱ underȱ theȱ Sexȱ Oěenderȱ Registrationȱ andȱ NotięcaȬ
tionȱActȱ(SORNA),ȱ18ȱU.S.C.ȱ§ȱ2250,ȱtoȱupdateȱhisȱregistrationȱ
inȱtheȱstateȱwhereȱheȱhadȱbeenȱresiding,ȱafterȱheȱleftȱhisȱhomeȱ
andȱmovedȱtoȱaȱnewȱplace.ȱInȱNichols,ȱtheȱnewȱplaceȱwasȱoutȬ
sideȱtheȱUnitedȱStates,ȱinȱtheȱPhilippines.ȱTheȱtwoȱcasesȱweȱ
haveȱconsolidatedȱforȱdispositionȱonȱappealȱpresentȱtheȱmoreȱ
conventionalȱscenarioȱofȱaȱpersonȱwhoȱmovesȱfromȱoneȱstateȱ
inȱtheȱUnitedȱStatesȱtoȱanother—inȱLenaȱRaeȱHaslage’sȱcase,ȱ
fromȱWisconsinȱtoȱWashingtonȱState,ȱandȱinȱTaungraȱNicoleȱ
Toney’sȱcase,ȱfromȱWisconsinȱtoȱMinnesota.ȱInȱbothȱcases,ȱtheȱ
districtȱcourtsȱdismissedȱtheȱindictmentsȱforȱimproperȱvenue.ȱ
Theȱ governmentȱ hasȱ appealed.ȱ Weȱ conclude,ȱ however,ȱ thatȱ
theȱ districtȱ courtsȱ properlyȱ appliedȱ Nicholsȱ andȱ thatȱ theirȱ
judgmentsȱmustȱbeȱaĜrmed.ȱ
                                 Iȱ
    LiĴleȱmoreȱneedȱbeȱsaidȱaboutȱtheȱunderlyingȱfactsȱofȱtheȱ
twoȱcases.ȱHaslageȱhadȱbeenȱlivingȱinȱWisconsin,ȱwhereȱsheȱ
wasȱregisteredȱasȱaȱsexȱoěenderȱbasedȱonȱaȱ2006ȱconvictionȱ
forȱtwoȱoěenses.ȱAfterȱherȱinitialȱregistration,ȱsheȱupdatedȱherȱ
ęleȱatȱleastȱeightȱtimesȱinȱWisconsin.ȱSheȱwasȱreleasedȱonȱpaȬ
roleȱinȱFebruaryȱ2015.ȱNotȱlongȱthereafter,ȱinȱMay,ȱsheȱcutȱoěȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                           3

herȱ electronicȱ monitoringȱ braceletȱ andȱ tookȱ aȱ trainȱ toȱ SpoȬ
kane,ȱWashington.ȱSheȱdidȱnotȱregisterȱasȱrequiredȱbyȱSORNAȱ
andȱstateȱlawȱinȱWashington.ȱȱ
    Toney’sȱstoryȱisȱsimilar.ȱSheȱwasȱconvictedȱinȱ1999ȱinȱMinȬ
nesotaȱforȱprostitutionȬrelatedȱoěenses.ȱTheseȱrequiredȱherȱtoȱ
registerȱunderȱSORNAȱasȱaȱsexȱoěender.ȱByȱ2015,ȱsheȱwasȱlivȬ
ingȱ inȱ Wisconsin,ȱ whereȱ sheȱ wasȱ registered.ȱ Inȱ Februaryȱ ofȱ
thatȱyear,ȱhowever,ȱsheȱleftȱWisconsinȱandȱtraveledȱtoȱMinneȬ
sota,ȱwhereȱsheȱtookȱupȱresidence.ȱInȱviolationȱofȱSORNA,ȱsheȱ
failedȱtoȱregisterȱinȱMinnesota.ȱ
    InȱMarchȱ2016,ȱaȱfederalȱgrandȱjuryȱinȱtheȱEasternȱDistrictȱ
ofȱWisconsinȱindictedȱbothȱwomenȱinȱseparateȱcases,ȱeachȱofȱ
whichȱcontainedȱoneȱcountȱofȱfailureȱtoȱregisterȱasȱaȱsexȱofȬ
fenderȱinȱviolationȱofȱSORNA.ȱEachȱmovedȱtoȱdismissȱonȱtheȱ
groundȱ thatȱ Nicholsȱ establishedȱ thatȱ theȱ governmentȱ couldȱ
notȱestablishȱvenueȱinȱWisconsin,ȱbecauseȱnoȱoěenseȱorȱpartȱ
ofȱanȱoěenseȱwasȱcommiĴedȱinȱWisconsin.ȱBothȱdistrictȱcourtsȱ
grantedȱtheȱmotionȱandȱdismissedȱforȱimproperȱvenue,ȱandȱ
theseȱappealsȱonȱbehalfȱofȱtheȱgovernmentȱfollowed.ȱ
                                IIȱ
   Weȱbeginȱwithȱsomeȱbasics.ȱTheȱSixthȱAmendmentȱtoȱtheȱ
U.S.ȱConstitutionȱguaranteesȱaȱdefendantȱtheȱrightȱtoȱtrialȱbyȱ
“anȱimpartialȱjuryȱofȱtheȱstateȱandȱdistrictȱwhereinȱtheȱcrimeȱ
shallȱ haveȱ beenȱ commiĴed.”ȱ ReĚectingȱ thisȱ constitutionalȱ
command,ȱtheȱFederalȱRulesȱofȱCriminalȱProcedureȱalsoȱstateȱ
thatȱ“theȱgovernmentȱmustȱprosecuteȱanȱoěenseȱinȱaȱdistrictȱ
whereȱtheȱoěenseȱwasȱcommiĴed.”ȱFED.ȱ R.ȱ CRIM.ȱP.ȱ18.ȱThisȱ
doesȱnotȱmeanȱthatȱthereȱisȱoneȱandȱonlyȱoneȱdistrictȱinȱwhichȱ
aȱparticularȱcrimeȱmayȱbeȱprosecuted.ȱAsȱweȱhaveȱrecognized,ȱ
4ȱ                                         Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

“[m]anyȱoěensesȱtouchȱmoreȱthanȱoneȱdistrict.ȱForȱthese,ȱConȬ
gressȱ may,ȱ consistentlyȱ withȱ theȱ Constitution,ȱ authorizeȱ
venueȱinȱanyȱdistrictȱwhereȱconductȱthatȱisȱpartȱofȱtheȱoěenseȱ
occurred.”ȱ Unitedȱ Statesȱ v.ȱ OronaȬIbarra,ȱ 831ȱ F.3dȱ 867,ȱ 872ȱ
(7thȱCir.ȱ 2016).ȱ Theȱ questionȱ beforeȱ usȱ isȱ thusȱ whetherȱ anyȱ
conductȱthatȱisȱpartȱofȱtheȱoěenseȱdeęnedȱbyȱ18ȱU.S.C.ȱ§ȱ2250ȱ
occurredȱinȱtheȱEasternȱDistrictȱofȱWisconsin.ȱIfȱyes,ȱthenȱtheȱ
districtȱcourtsȱerred;ȱifȱno,ȱthenȱtheirȱjudgmentsȱwereȱcorrect.ȱ
    SORNAȱ statesȱ thatȱ “[a]ȱ sexȱ oěenderȱ shallȱ register,ȱ andȱ
keepȱ theȱ registrationȱ current,ȱ inȱ eachȱ jurisdictionȱ whereȱ theȱ
oěenderȱ resides,ȱ whereȱ theȱ oěenderȱ isȱ anȱ employee,ȱ andȱ
whereȱtheȱoěenderȱisȱaȱstudent.”ȱ42ȱU.S.C.ȱ§ȱ16913(a).ȱInȱorderȱ
toȱkeepȱherȱregistrationȱcurrent,ȱtheȱoěenderȱmust:ȱ
     notȱ laterȱ thanȱ 3ȱ businessȱ daysȱ afterȱ eachȱ changeȱ ofȱ
     name,ȱ residence,ȱ employment,ȱ orȱ studentȱ status,ȱ apȬ
     pearȱinȱpersonȱinȱatȱleastȱ1ȱjurisdictionȱinvolvedȱpursuȬ
     antȱtoȱsubsectionȱ(a)ȱofȱthisȱsectionȱandȱinformȱthatȱjuȬ
     risdictionȱofȱallȱchangesȱinȱtheȱinformationȱrequiredȱforȱ
     thatȱoěenderȱinȱtheȱsexȱoěenderȱregistry.ȱȱ
Id.ȱ§ȱ16913(c).ȱTheȱnotięedȱjurisdictionȱthenȱhasȱtheȱresponsiȬ
bilityȱtoȱprovideȱthatȱinformationȱtoȱallȱotherȱjurisdictionsȱinȱ
whichȱtheȱoěenderȱisȱrequiredȱtoȱregister.ȱȱ
    Failureȱtoȱregisterȱasȱrequiredȱisȱaȱcrime,ȱpunishableȱbyȱaȱ
ęneȱorȱaȱprisonȱtermȱofȱupȱtoȱ10ȱyears.ȱ18ȱU.S.C.ȱ§ȱ2250(a).ȱTheȱ
statuteȱcoversȱ(1)ȱanyȱsexȱoěenderȱrequiredȱtoȱregisterȱunderȱ
SORNA,ȱ whoȱ (2)ȱ travelsȱ inȱ interstateȱ orȱ foreignȱ commerce,ȱ
andȱwhoȱ(3)ȱknowinglyȱfailsȱtoȱregisterȱorȱupdateȱaȱregistraȬ
tionȱ asȱ requiredȱ byȱ SORNA.ȱ Inȱ anȱ earlierȱ SORNAȱ case,ȱ theȱ
SupremeȱCourtȱheldȱthatȱliabilityȱunderȱsectionȱ2250ȱcannotȱ
beȱ predicatedȱ onȱ preȬSORNAȱ travel.ȱ Carrȱ v.ȱ Unitedȱ States,ȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                              5

560ȱU.S.ȱ438ȱ(2010).ȱTheȱkeyȱtoȱourȱcase,ȱhowever,ȱisȱtheȱthirdȱ
element.ȱToȱunderstandȱthatȱbeĴer,ȱweȱtakeȱaȱcloserȱlookȱatȱ
Nichols.ȱ
    Theȱ questionȱ beforeȱ theȱ Courtȱ inȱ Nicholsȱ wasȱ “whetherȱ
federalȱ lawȱ requiredȱ Nicholsȱ toȱ updateȱ hisȱ registrationȱ inȱ
Kansasȱ toȱ reĚectȱ hisȱ departureȱ fromȱ theȱ State.”ȱ 136ȱ S.Ct.ȱ atȱ
1115.ȱTheȱCourtȱobservedȱthatȱanȱearlierȱstatuteȱhadȱimposedȱ
theȱ dutyȱ toȱ reportȱ aȱ changeȱ ofȱ addressȱ toȱ theȱ responsibleȱ
agencyȱinȱtheȱstateȱfromȱwhichȱtheȱoěenderȱwasȱleaving,ȱbutȱ
thatȱSORNAȱrepealedȱthatȱpartȱofȱtheȱlawȱandȱreplacedȱitȱwithȱ
theȱlanguageȱweȱquotedȱearlier.ȱTheȱCourtȱthusȱreformulatedȱ
itsȱquestionȱtoȱbeȱ“whetherȱtheȱStateȱaȱsexȱoěenderȱleaves—
thatȱis,ȱtheȱStateȱwhereȱheȱformerlyȱresided—qualięesȱasȱanȱ
‘involved’ȱjurisdictionȱunderȱ§ȱ16913.”ȱId.ȱatȱ1116.ȱȱ
    TheȱCourtȱstressedȱtheȱfactȱthatȱ42ȱU.S.C.ȱ§ȱ16913(a),ȱwhichȱ
identięesȱ“involved”ȱjurisdictions,ȱusesȱtheȱpresentȱtense:ȱ“reȬ
sides,”ȱ “isȱ anȱ employee,”ȱ andȱ “isȱ aȱ student.”ȱ Itȱ pointedȱ outȱ
thatȱ aȱ personȱ (suchȱ asȱ Nichols)ȱ whoȱ movesȱ fromȱ LeavenȬ
worth,ȱ Kansas,ȱ toȱ Manila,ȱ inȱ theȱ Philippines,ȱ noȱ longerȱ “reȬ
sides”ȱ (presentȱ tense)ȱ inȱ Kansas.ȱ Itȱ follows,ȱ theȱ Courtȱ said,ȱ
“thatȱ onceȱ Nicholsȱ movedȱ toȱ Manila,ȱ heȱ wasȱ noȱ longerȱ reȬ
quiredȱtoȱappearȱinȱpersonȱinȱKansasȱtoȱupdateȱhisȱregistraȬ
tion,ȱforȱKansasȱwasȱnoȱlongerȱaȱ‘jurisdictionȱinvolvedȱpursuȬ
antȱtoȱsubsectionȱ(c)’ȱofȱ§ȱ16913.”ȱId.ȱatȱ1117.ȱTheȱCourtȱfoundȱ
furtherȱsupportȱforȱitsȱconclusionȱinȱtheȱfactȱthatȱanȱoěenderȱ
whoȱmovesȱtoȱaȱnewȱplaceȱhasȱthreeȱbusinessȱdaysȱafterȱeachȱ
changeȱofȱresidenceȱtoȱregisterȱinȱtheȱnewȱplace.ȱ“SORNA’sȱ
plainȱtestȱ…ȱthereforeȱdidȱnotȱrequireȱNicholsȱtoȱupdateȱhisȱ
registrationȱinȱKansasȱonceȱheȱnoȱlongerȱresidedȱthere.”ȱId.ȱatȱ
1118.ȱ Inȱ short,ȱ Nicholsȱ commiĴedȱ noȱ oěenseȱ inȱ Kansas,ȱ beȬ
causeȱhisȱtravelȱaloneȱdidȱnotȱviolateȱSORNA.ȱItȱisȱtheȱchangeȱ
6ȱ                                         Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

ofȱresidenceȱthatȱresultsȱfromȱtheȱtravel,ȱcoupledȱwithȱtheȱfailȬ
ureȱtoȱregisterȱinȱtheȱnewȱplaceȱwithinȱtheȱalloĴedȱthreeȱdays,ȱ
thatȱSORNAȱreaches.ȱȱ
     Likeȱ theȱ twoȱ districtȱ courtsȱ whoseȱ decisionsȱ weȱ areȱ reȬ
viewing,ȱweȱreadȱNicholsȱtoȱholdȱthatȱtheȱactȱofȱleavingȱone’sȱ
homeȱinȱStateȱAȱandȱtravelingȱtoȱStateȱBȱisȱnotȱaȱseparableȱpartȱ
ofȱtheȱoěenseȱdeęnedȱinȱsectionȱ2250ȱforȱpurposesȱofȱcriminalȱ
venue.ȱ Indeed,ȱ inȱ countlessȱ casesȱ theȱ actȱ ofȱ travelingȱ fromȱ
StateȱAȱtoȱStateȱBȱwillȱnotȱbeȱtheȱpredicateȱforȱanyȱoěenseȱatȱ
all.ȱSORNAȱdoesȱnotȱprohibitȱallȱinterstateȱtravel;ȱitȱdoesȱnotȱ
requireȱregistrationȱbyȱanȱoěenderȱwhoȱtravelsȱfromȱChicagoȱ
toȱHammond,ȱIndiana,ȱtoȱaĴendȱaȱSaturdayȱwedding;ȱandȱitȱ
placesȱnoȱobligationȱonȱtheȱoěenderȱtoȱdoȱanythingȱinȱtheȱstateȱ
ofȱorigin.ȱ(TheȱSupremeȱCourtȱnotedȱthatȱstateȱlawȱoftenȱreȬ
quiresȱmoreȱofȱanȱoěender,ȱbutȱthatȱisȱofȱnoȱimportanceȱforȱ
purposesȱofȱfederalȱcriminalȱvenue;ȱitȱjustȱmeansȱthatȱSORNAȱ
hasȱnotȱleftȱaȱgapingȱloopholeȱinȱtheȱregistrationȱsystem.)ȱȱ
    Byȱcontrast,ȱthereȱareȱstatutesȱinȱwhichȱtheȱactȱofȱtravelingȱ
fromȱoneȱstateȱtoȱanotherȱisȱtheȱpredicateȱforȱanȱoěense.ȱTheȱ
TravelȱAct,ȱforȱexample,ȱmakesȱitȱaȱcrimeȱtoȱtravelȱinterstateȱ
withȱtheȱintentȱtoȱcommitȱaȱcrimeȱorȱotherȱunlawfulȱactivity.ȱ
Seeȱ 18ȱ U.S.C.ȱ §ȱ 1952;ȱ Unitedȱ Statesȱ v.ȱ O’Hara,ȱ 301ȱ F.3dȱ 563ȱ
(7thȱCir.ȱ2002).ȱTheȱMannȱAct,ȱ18ȱU.S.C.ȱ§§ȱ2421–2424,ȱcrimiȬ
nalizesȱinterstateȱtravelȱorȱtransportationȱwithȱtheȱintentȱtoȱenȬ
gageȱinȱcriminalȱsexualȱactivity.ȱInȱcasesȱinvolvingȱviolationsȱ
ofȱthoseȱstatutes,ȱtheȱcrimeȱbeginsȱinȱtheȱstateȱwhereȱtheȱdeȬ
fendantȱsetȱoutȱwithȱtheȱintentȱtoȱcrossȱaȱstateȱlineȱandȱcommitȱ
theȱcrime.ȱȱ
     Butȱsectionȱ2250ȱisȱdiěerent;ȱtheȱpremiseȱofȱNicholsȱisȱthatȱ
itȱ doesȱ notȱ criminalizeȱ travelȱwithȱ intentȱ toȱ commitȱ aȱcrimeȱ
(i.e.,ȱtoȱfailȱtoȱregister),ȱbutȱratherȱtheȱfailureȱtoȱregisterȱafterȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                           7

traveling.ȱToȱillustrateȱthisȱdistinction,ȱimagineȱaȱhypotheticalȱ
caseȱinȱwhichȱanȱoěenderȱlivingȱinȱMadison,ȱWisconsin,ȱpacksȱ
upȱallȱofȱherȱbelongingsȱandȱdrivesȱtoȱtheȱruralȱupperȱpeninȬ
sulaȱofȱMichiganȱwithȱtheȱintentȱtoȱstayȱandȱliveȱthereȱ“oěȱtheȱ
grid”ȱ withoutȱ registering.ȱ Butȱ imagineȱ that,ȱ onceȱ sheȱ hasȱ
crossedȱtheȱborder,ȱsheȱhearsȱaȱradioȱreportȱaboutȱnewȱsightȬ
ingsȱofȱwolverinesȱand,ȱterrięed,ȱreturnsȱtoȱherȱpreviousȱresiȬ
denceȱinȱMadisonȱtheȱfollowingȱday.ȱSheȱhasȱcommiĴedȱnoȱ
crimeȱunderȱsectionȱ2250.ȱȱ
    Onȱtheȱotherȱhand,ȱifȱthisȱhypotheticalȱoěenderȱhadȱalsoȱ
takenȱherȱminorȱnephewȱalongȱwithȱherȱwithȱtheȱintentȱthatȱ
heȱengageȱinȱprostitution,ȱsheȱwouldȱhaveȱcommiĴedȱaȱcrimeȱ
underȱ theȱ Mannȱ Actȱ asȱ soonȱ asȱ sheȱ crossedȱ theȱ border,ȱ
whetherȱ orȱ notȱ sheȱ followedȱ throughȱ onȱ thatȱ plan.ȱ Seeȱ
18ȱU.S.C.ȱ§ȱ2423(a).ȱItȱthereforeȱmakesȱsenseȱtoȱunderstandȱtheȱ
MannȱActȱ violationȱ asȱ beginningȱ inȱ Wisconsin.ȱ Butȱ whenȱ itȱ
comesȱ toȱ SORNA,ȱ Nicholsȱ tellsȱ usȱ thatȱ noȱ criminalȱ conductȱ
evenȱbeginsȱuntilȱsheȱfailsȱtoȱregisterȱinȱMichigan,ȱevenȱifȱherȱ
travelȱbeganȱinȱWisconsin.ȱ
    Anotherȱexampleȱmayȱalsoȱhelp.ȱAsȱweȱhaveȱnoted,ȱsectionȱ
2250ȱcriminalizesȱaȱsexȱoěender’sȱfailureȱtoȱupdateȱhisȱregisȬ
trationȱasȱrequiredȱinȱ42ȱU.S.C.ȱ§ȱ16913(a).ȱTheȱlaĴerȱstatuteȱ
includesȱaȱdutyȱtoȱupdateȱeachȱchangeȱinȱemploymentȱorȱstuȬ
dentȱstatus.ȱImagineȱthatȱanȱoěenderȱisȱsubjectȱtoȱSORNA’sȱ
registrationȱ requirements.ȱ Heȱ thenȱ movesȱ acrossȱ stateȱ linesȱ
fromȱIndianaȱtoȱ Kentuckyȱwithȱtheȱintentȱtoȱlookȱforȱaȱnewȱ
job,ȱ andȱ registersȱ inȱ Kentuckyȱ withȱ hisȱ newȱ addressȱ withinȱ
twoȱdays.ȱButȱwhenȱheȱgetsȱaȱnewȱjobȱaȱweekȱlater,ȱheȱfailsȱtoȱ
updateȱ hisȱKentuckyȱregistration.ȱPresumably,ȱheȱwouldȱbeȱ
subjectȱtoȱprosecutionȱunderȱsectionȱ2250ȱforȱthisȱfailure,ȱbutȱ
8ȱ                                          Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

itȱisȱaȱstrainȱtoȱimagineȱthatȱhisȱcrimeȱhadȱanythingȱtoȱdoȱwithȱ
Indiana.ȱȱ
    TheȱgovernmentȱarguesȱthatȱvenueȱisȱappropriateȱinȱWisȬ
consinȱbecauseȱtheȱSupremeȱCourt’sȱdecisionȱinȱUnitedȱStatesȱ
v.ȱRodriguezȬMorenoȱinstructsȱthatȱvenueȱisȱproperȱwhereȱtheȱ
distinctȱ partsȱ orȱ conductȱ ofȱ criminalȱ conductȱ occurred.ȱ
526ȱU.S.ȱ275,ȱ279–82ȱ(1999).ȱButȱRodriguezȬMorenoȱinvolvedȱaȱ
diěerentȱ statute,ȱ andȱ theȱ diěerenceȱ maĴers.ȱ There,ȱ theȱ deȬ
fendantȱ wasȱ chargedȱ withȱ violatingȱ 18ȱ U.S.C.ȱ §ȱ 924(c)(1),ȱ
whichȱprohibitsȱusingȱorȱcarryingȱaȱęrearmȱduringȱandȱinȱreȬ
lationȱtoȱanyȱcrimeȱofȱviolence.ȱTheȱdefendantȱhadȱkidnappedȱ
aȱvictimȱinȱTexasȱandȱcarriedȱhimȱthroughȱnumerousȱstates,ȱ
includingȱNewȱJerseyȱandȱMaryland,ȱbutȱhadȱusedȱaȱgunȱonlyȱ
whileȱinȱMaryland.ȱId.ȱatȱ276–77.ȱTheȱCourtȱemphasizedȱthatȱ
sectionȱ924(c)ȱcontainedȱtwoȱdistinctȱconductȱelements:ȱ(1)ȱusȬ
ingȱandȱcarryingȱaȱgunȱandȱ(2)ȱtheȱcommissionȱofȱaȱkidnapȬ
ping.ȱId.ȱatȱ280.ȱBecauseȱtheȱunderlyingȱandȱdistinctȱcrimeȱofȱ
violenceȱ(kidnapping)ȱspannedȱtheȱentireȱgeographicȱareaȱofȱ
travel,ȱ venueȱ wasȱ properȱ forȱ theȱ sectionȱ924(c)ȱ oěenseȱ anyȬ
whereȱtheȱkidnappingȱhadȱcontinued.ȱ
    Asȱ weȱ knowȱ fromȱ theȱ Court’sȱ guidanceȱ inȱ Carr,ȱ theȱ eleȬ
mentsȱofȱaȱsectionȱ2250ȱviolationȱforȱfailureȱtoȱregisterȱareȱseȬ
quential,ȱ notȱ distinctȱ orȱ independent.ȱ Seeȱ Unitedȱ Statesȱ v.ȱ
Sanders,ȱ 622ȱ F.3dȱ 779,ȱ 783ȱ (7thȱ Cir.ȱ 2010).ȱ Aȱ sectionȱ 2250ȱ
SORNAȱviolationȱforȱfailureȱtoȱregisterȱinȱoneȱstateȱdoesȱnotȱ
spanȱ theȱ entireȱ geographicȱ rangeȱ ofȱ statesȱ theȱ oěenderȱ hasȱ
traversed,ȱevenȱthoughȱitȱmightȱhaveȱbeenȱnecessaryȱtoȱpassȱ
throughȱseveralȱstatesȱbeforeȱreachingȱtheȱdestination.ȱTheȱinȬ
terstateȱtravelȱisȱaȱnecessaryȱprecursor,ȱbutȱitȱisȱneitherȱaȱdisȬ
tinctȱ crimeȱ norȱ anȱ elementȱ ofȱ theȱ crime.ȱ Ifȱ itȱ were,ȱ andȱ weȱ
thereforeȱconceivedȱofȱtheȱcrimeȱasȱbeginningȱinȱWisconsin,ȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                               9

weȱcouldȱęndȱourselvesȱfacedȱwithȱtheȱabsurdȱconclusionȱthatȱ
venueȱcouldȱbeȱlaidȱanywhereȱtheȱtravelȱoccurredȱorȱevidenceȱ
ofȱtheȱtravelȱwasȱlocatedȱ(i.e.,ȱinȱHaslage’sȱcase,ȱperhapsȱinȱaȱ
stateȱ suchȱ asȱ Montanaȱ orȱ Idaho;ȱ inȱ Nichols’sȱ case,ȱ perhapsȱ
California).ȱ
    Theȱgovernmentȱurgesȱthatȱtravelȱisȱpartȱandȱparcelȱofȱthisȱ
crime,ȱandȱsoȱanȱessentialȱ(ifȱnotȱdistinct)ȱpartȱofȱtheȱprohibȬ
itedȱconductȱtookȱplaceȱinȱWisconsin.ȱItȱwouldȱlikeȱusȱtoȱexȬ
amineȱtheȱcontactsȱwithȱWisconsinȱtoȱseeȱhowȱsubstantialȱtheyȱ
areȱ(i.e.ȱwhereȱdidȱ theȱ defendant’sȱactsȱ takeȱ place;ȱwhatȱ areȱ
theȱ elementsȱ ofȱ theȱ crime;ȱ whatȱ isȱ theȱ locusȱ ofȱ theȱ criminalȱ
activity;ȱ howȱ suitableȱ wouldȱ eachȱ districtȱ beȱ forȱ trial).ȱ Theȱ
glaringȱproblemȱwithȱthisȱapproachȱisȱthatȱitȱstartsȱfromȱtheȱ
propositionȱ thatȱ thereȱ areȱ atȱ leastȱ twoȱ permissibleȱ venues.ȱ
Theseȱconsiderationsȱareȱofȱnoȱhelpȱifȱtheȱquestionȱonȱtheȱtableȱ
isȱwhetherȱoneȱplaceȱisȱpermissibleȱatȱall.ȱItȱisȱtrueȱthatȱCarrȱ
heldȱthatȱtheȱactȱofȱtravelȱisȱ“theȱveryȱconductȱatȱwhichȱConȬ
gressȱtookȱaim.”ȱ560ȱU.S.ȱatȱ454.ȱButȱNicholsȱtellsȱusȱthatȱtravelȱ
evenȱtoȱaȱplaceȱoutsideȱtheȱUnitedȱStatesȱdidȱnotȱtransformȱtheȱ
defendant’sȱ actȱ ofȱ leavingȱ Kansasȱ intoȱ aȱ KansasȬbasedȱ
SORNAȱviolation.ȱFurthermore,ȱaȱcloserȱlookȱatȱCarrȱrevealsȱ
thatȱitȱisȱnotȱdiscussingȱtravelȱalone;ȱrather,ȱitȱisȱtalkingȱaboutȱ
thoseȱ “whoȱ eludeȱ SORNA’sȱ registrationȱ requirementsȱ byȱ
travelingȱ inȱ interstateȱ commerce.”ȱ Id.ȱ atȱ 456.ȱ Thatȱ takesȱ usȱ
rightȱbackȱtoȱtheȱquestionȱofȱtheȱplaceȱwhereȱthatȱactȱofȱeludȬ
ingȱtakesȱplace.ȱNicholsȱanswersȱit:ȱinȱtheȱplaceȱofȱtheȱnewȱresȬ
idence.ȱȱ
    HaslageȱandȱToneyȱstandȱaccusedȱofȱcommiĴingȱoěensesȱ
underȱSORNA,ȱbutȱtheȱchargesȱshowȱthatȱifȱtheyȱdid,ȱtheyȱdidȱ
soȱinȱWashingtonȱStateȱandȱMinnesota,ȱnotȱinȱWisconsin.ȱWeȱ
seeȱ nothingȱ toȱ preventȱ theȱ governmentȱ fromȱ alertingȱ theȱ
10ȱ                                        Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

U.S.ȱAĴorneysȱinȱtheȱEasternȱDistrictȱofȱWashingtonȱandȱtheȱ
Districtȱ ofȱ Minnesotaȱ toȱ theseȱ violations,ȱ andȱ leavingȱ itȱ toȱ
thoseȱauthoritiesȱtoȱprosecute.ȱOnlyȱinȱthatȱsenseȱareȱtheȱpreȬ
sentȱcasesȱdiěerentȱfrom,ȱandȱeasierȱthan,ȱNichols,ȱbecauseȱinȱ
Nicholsȱ theȱ oěenderȱ leftȱ theȱ Unitedȱ Statesȱ andȱ aĴemptedȱ toȱ
ęndȱrefugeȱinȱaȱplaceȱbeyondȱtheȱreachȱofȱSORNA.ȱHere,ȱtheȱ
violationsȱofȱsectionȱ2250ȱbegan,ȱwereȱcarriedȱout,ȱandȱendedȱ
inȱtheȱplaceȱofȱtheȱnewȱresidence.ȱIfȱeitherȱdefendantȱwereȱtoȱ
changeȱ residenceȱ again,ȱ weȱ wouldȱ haveȱ aȱ diěerentȱ case,ȱ inȱ
whichȱweȱcanȱassumeȱatȱleastȱtwoȱvenuesȱwouldȱbeȱpossible.ȱ
Evenȱ then,ȱ however,ȱ Wisconsinȱ wouldȱ notȱ beȱ aȱ permissibleȱ
choiceȱbasedȱsolelyȱonȱtheȱfactȱthatȱtheyȱlivedȱthereȱbeforeȱfailȬ
ingȱtoȱregisterȱinȱaȱnewȱplace.ȱ
      TheȱjudgmentsȱofȱtheȱdistrictȱcourtsȱareȱAFFIRMED.ȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                                         11

    SYKES,ȱ Circuitȱ Judge,ȱ dissenting.ȱ Iȱ disagreeȱ thatȱ Nicholsȱ v.ȱ
Unitedȱ States,ȱ 136ȱ S.ȱ Ct.ȱ 1113ȱ (2016),ȱ precludesȱ theȱ governȬ
mentȱfromȱprosecutingȱtheseȱSORNAȱoěensesȱinȱtheȱEasternȱ
Districtȱ ofȱ Wisconsin.ȱ Nicholsȱ addressedȱ theȱ scopeȱ ofȱ theȱ
registrationȱdutyȱsetȱforthȱinȱ42ȱU.S.C.ȱ§ȱ16913,ȱwhichȱestabȬ
lishesȱ SORNA’sȱ basicȱ registrationȱ requirementsȱ forȱ sexȱ
oěenders.ȱ Theȱ decisionȱ didȱ notȱ addressȱ theȱ elementsȱ ofȱ theȱ
criminalȱoěenseȱunderȱ18ȱU.S.C.ȱ§ȱ2250(a),ȱwhichȱmakesȱitȱaȱ
crimeȱtoȱtravelȱinȱinterstateȱcommerceȱandȱfailȱtoȱregisterȱasȱ
requiredȱbyȱSORNA.ȱNorȱdidȱtheȱCourtȱtouchȱonȱtheȱvenueȱ
questionȱpresentedȱhere.ȱ
    LesterȱRayȱNichols,ȱaȱfederalȱsexȱoěender,1ȱwasȱindictedȱ
byȱaȱfederalȱgrandȱjuryȱinȱKansasȱforȱviolatingȱ§ȱ2250(a)ȱafterȱ
heȱ movedȱ fromȱ Leavenworth,ȱ Kansas,ȱ toȱ Manila,ȱ PhilipȬ
pines,ȱ withoutȱ updatingȱ hisȱ sexȬoěenderȱ registrationȱ inȱ
Kansas.ȱ 136ȱS.ȱCt.ȱ atȱ 1117.ȱ Heȱ movedȱ toȱ dismissȱ theȱ indictȬ
ment,ȱ arguingȱ thatȱ SORNAȱ didȱ notȱ requireȱ himȱ toȱ updateȱ
hisȱKansasȱregistrationȱbecauseȱheȱnoȱlongerȱresidedȱinȱthatȱ
jurisdictionȱ andȱ wasȱ neitherȱ anȱ employeeȱ norȱ aȱ studentȱ
there.ȱ Id.ȱ Theȱ motionȱ wasȱ deniedȱ andȱ heȱ conditionallyȱ
pleadedȱguilty.ȱTheȱTenthȱCircuitȱaĜrmed,ȱagreeingȱwithȱtheȱ
districtȱcourtȱthatȱNicholsȱwasȱrequiredȱtoȱupdateȱhisȱKansasȱ
registration.ȱId.ȱ
  Theȱ Supremeȱ Courtȱ reversed.ȱ Theȱ questionȱ beforeȱ theȱ
Courtȱ wasȱ oneȱ ofȱ statutoryȱ interpretation:ȱ Doesȱ theȱ textȱ ofȱ
SORNAȱrequireȱaȱsexȱoěenderȱwhenȱheȱmovesȱoutȱofȱstateȱtoȱ

ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
1ȱ Heȱ wasȱ convictedȱ inȱ 2003ȱ ofȱ travelingȱ inȱ interstateȱ commerceȱ withȱ
intentȱ toȱ engageȱ inȱ illicitȱ sexualȱ conductȱ withȱ aȱ minorȱ inȱ violationȱ ofȱ
18ȱU.S.C.ȱ §ȱ 2423(b).ȱ Nicholsȱ v.ȱ Unitedȱ States,ȱ 136ȱ S.ȱ Ct.ȱ 1113,ȱ 1116–17ȱ
(2016).ȱ




     ȱ
12ȱ                                                 Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

returnȱtoȱtheȱdepartureȱstateȱtoȱupdateȱhisȱregistrationȱthere?ȱ
Theȱ specięcȱ languageȱ ofȱ theȱ relevantȱ SORNAȱ provision,ȱ
§ȱ16913(c),ȱstates:ȱ“[N]otȱlaterȱthanȱ3ȱbusinessȱdaysȱafterȱeachȱ
changeȱ ofȱ name,ȱ residence,ȱ employment,ȱ orȱ studentȱ status”ȱ
theȱoěenderȱmustȱ“appearȱinȱpersonȱinȱatȱleastȱ1ȱjurisdictionȱ
involvedȱ pursuantȱ toȱ subsectionȱ (a)ȱ ofȱ thisȱ section”ȱ andȱ
provideȱthatȱjurisdictionȱwithȱallȱchangesȱinȱhisȱregistrationȱ
information.ȱAȱ “jurisdictionȱ involved”ȱ underȱ subsectionȱ (a)ȱ
isȱ aȱ “jurisdictionȱ whereȱ theȱ oěenderȱ resides,ȱ whereȱ theȱ
oěenderȱ isȱ anȱ employee,ȱ andȱ whereȱ theȱ oěenderȱ isȱ aȱ stuȬ
dent.”ȱ§ȱ16913(a).ȱTheȱuseȱofȱtheȱpresentȱtenseȱwasȱdecisive.ȱ
TheȱCourtȱheldȱthatȱȱ
           [a]ȱ personȱ whoȱ movesȱ fromȱ Leavenworthȱ toȱ
           Manilaȱ noȱ longerȱ ‘resides’ȱ (presentȱ tense)ȱ inȱ
           Kansas;ȱalthoughȱheȱonceȱresidedȱinȱKansas,ȱafȬ
           terȱ hisȱ moveȱ heȱ ‘resides’ȱ inȱ theȱ Philippines.ȱ Itȱ
           followsȱthatȱonceȱNicholsȱmovedȱtoȱManila,ȱheȱ
           wasȱnoȱlongerȱrequiredȱtoȱappearȱinȱpersonȱinȱ
           Kansasȱ toȱ updateȱ hisȱ registration,ȱ forȱ Kansasȱ
           wasȱnoȱlongerȱaȱ‘jurisdictionȱinvolvedȱpursuantȱ
           toȱsubsectionȱ(a)’ȱofȱ§ȱ16913.ȱ
Nichols,ȱ 136ȱ S.ȱ Ct.ȱ atȱ 1117.ȱ Inȱ otherȱ words,ȱ ifȱ aȱ sexȱ oěenderȱ
movesȱ toȱ aȱ newȱ outȬofȬstateȱ residence,ȱ §ȱ 16913(c)ȱ doesȱ notȱ
requireȱ himȱ toȱ appearȱ inȱ theȱ departureȱ stateȱ toȱ updateȱ hisȱ
registrationȱthere.ȱ
   Asȱ appliedȱ here,ȱ Nicholsȱ meansȱ onlyȱ thatȱ Haslageȱ andȱ
Toneyȱ hadȱ noȱ legalȱ obligationȱ toȱ updateȱ theirȱ Wisconsinȱ
registrationsȱafterȱtheyȱmovedȱoutȱofȱstate.2ȱButȱNicholsȱdoesȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
2ȱ Thoughȱ theyȱ didȱ haveȱ aȱ legalȱ dutyȱ toȱ appearȱ inȱ Washingtonȱ andȱ
Minnesota,ȱrespectively,ȱforȱthatȱpurpose.ȱ




      ȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                           13

notȱ meanȱ thatȱ theȱ twoȱ womenȱ cannotȱ beȱ prosecutedȱ inȱ aȱ
Wisconsinȱdistrictȱcourtȱforȱviolatingȱ§ȱ2250(a).ȱ
   Theȱspecięcȱlanguageȱofȱ§ȱ2250(a)ȱisȱasȱfollows:ȱ
       (a) Inȱgeneral.—Whoever—ȱ
           (1) isȱ requiredȱ toȱ registerȱ underȱ theȱ Sexȱ
               Oěenderȱ Registrationȱ andȱ Notięcationȱ
               Act;ȱ
           (2)(A)ȱ isȱ aȱ sexȱ oěenderȱ [underȱ SORNA]ȱ byȱ
               reasonȱ ofȱ aȱ convictionȱ underȱ Federalȱ
               lawȱ …ȱ ,ȱ theȱ lawȱ ofȱ theȱ Districtȱ ofȱ CoȬ
               lumbia,ȱ Indianȱ tribalȱ law,ȱ orȱ theȱ lawȱ ofȱ
               anyȱterritoryȱorȱpossessionȱofȱtheȱUnitedȱ
               States;ȱorȱ
              (B)ȱ travelsȱ inȱ interstateȱ orȱ foreignȱ comȬ
              merce,ȱorȱentersȱorȱleaves,ȱorȱresidesȱin,ȱ
              Indianȱcountry;ȱandȱ
           (3)ȱ knowinglyȱ failsȱ toȱ registerȱ orȱ updateȱ aȱ
               registrationȱasȱrequiredȱ[byȱSORNA];ȱ
       shallȱbeȱęnedȱunderȱthisȱtitleȱorȱimprisonedȱnotȱ
       moreȱthanȱ10ȱyears,ȱorȱboth.ȱȱ
    Takeȱparticularȱnoteȱofȱsubsectionsȱ(2)(A)ȱandȱ(B).ȱAȱfedȬ
eralȱsexȱoěenderȱisȱdirectlyȱsubjectȱtoȱfederalȱcriminalȱliabilȬ
ityȱforȱaȱknowingȱfailureȱtoȱupdateȱhisȱregistration;ȱaȱstateȱsexȱ
oěender,ȱ onȱ theȱ otherȱ hand,ȱ isȱ subjectȱ toȱ federalȱ criminalȱ
liabilityȱonlyȱifȱheȱtravelsȱinȱinterstateȱcommerceȱandȱknowȬ
inglyȱfailsȱtoȱupdateȱhisȱregistrationȱasȱrequiredȱbyȱSORNA.ȱ
Haslageȱ andȱ Toneyȱ areȱ stateȱ sexȱ oěenders.ȱ Soȱ forȱ them,ȱ
interstateȱ travelȱ isȱ anȱ essentialȱ elementȱ ofȱ theȱ §ȱ 2250(a)ȱ
oěense.ȱCarrȱv.ȱUnitedȱStates,ȱ560ȱU.S.ȱ438,ȱ445–46ȱ(2010).ȱȱ




   ȱ
14ȱ                                                  Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

    Criminalȱ venueȱ isȱ governedȱ byȱ ruleȱ andȱ statuteȱ andȱ isȱ
alsoȱ subjectȱ toȱ constitutionalȱ limits.ȱ Asȱ myȱ colleaguesȱ exȬ
plain,ȱ Majorityȱ Op.ȱ atȱ p.ȱ 3,ȱ Ruleȱ 18ȱ ofȱ theȱ Federalȱ Rulesȱ ofȱ
Criminalȱ Procedureȱ suppliesȱ theȱ generalȱ rule:ȱ “Unlessȱ aȱ
statuteȱorȱtheseȱrulesȱpermitȱotherwise,ȱtheȱgovernmentȱmustȱ
prosecuteȱ anȱ oěenseȱ inȱ aȱ districtȱ whereȱ theȱ oěenseȱ wasȱ
commiĴed.”ȱRuleȱ18ȱmirrorsȱtheȱConstitution’sȱreferencesȱtoȱ
criminalȱvenue.3ȱ
   Here,ȱ however,ȱ venueȱ isȱ governedȱ byȱ aȱ moreȱ specięcȱ
provision:ȱ18ȱU.S.C.ȱ§ȱ3237(a).ȱThatȱstatuteȱprovidesȱaȱspecialȱ
venueȱruleȱforȱcrimesȱbegunȱinȱoneȱdistrictȱandȱcompletedȱinȱ
another:ȱ
           ExceptȱasȱotherwiseȱexpresslyȱprovidedȱbyȱenȬ
           actmentȱ ofȱ Congress,ȱ anyȱ oěenseȱ againstȱ theȱ
           UnitedȱStatesȱbegunȱinȱoneȱdistrictȱandȱcompletedȱ
           inȱanother,ȱorȱcommiĴedȱinȱmoreȱthanȱoneȱdisȬ
           trict,ȱmayȱbeȱinquiredȱofȱandȱprosecutedȱinȱanyȱdisȬ
           trictȱinȱwhichȱsuchȱoěenseȱwasȱbegun,ȱcontinued,ȱorȱ
           completed.ȱ
           Anyȱoěenseȱinvolvingȱtheȱuseȱofȱtheȱmails,ȱtransȬ
           portationȱinȱinterstateȱorȱforeignȱcommerce,ȱorȱtheȱ
           importationȱ ofȱ anȱ objectȱ orȱ personȱ intoȱ theȱ
           Unitedȱ Statesȱ isȱ aȱ continuingȱ oěenseȱ and,ȱ exceptȱ
ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ
3ȱArticleȱIIIȱofȱtheȱConstitutionȱprovides:ȱ“TheȱTrialȱofȱallȱCrimesȱ…ȱshallȱ
beȱ heldȱ inȱ theȱ Stateȱ whereȱ theȱ saidȱ Crimesȱ shallȱ haveȱ beenȱ comȬ
miĴedȱ…ȱ.”ȱU.S.ȱ CONST.ȱart.ȱIII,ȱ§ȱ2.ȱTheȱSixthȱAmendmentȱprovides:ȱ“Inȱ
allȱ criminalȱ prosecutions,ȱ theȱ accusedȱ shallȱ enjoyȱ theȱ rightȱ toȱ aȱ speedyȱ
andȱpublicȱtrial,ȱbyȱanȱimpartialȱjuryȱofȱtheȱStateȱandȱdistrictȱwhereinȱtheȱ
crimeȱ shallȱ haveȱ beenȱ commiĴed,ȱ whichȱ districtȱ shallȱ haveȱ beenȱ previȬ
ouslyȱ ascertainedȱ byȱ lawȱ …ȱ .”ȱ U.S.ȱ CONST.ȱ amend.ȱ VI.ȱ Haslageȱ andȱ
Toneyȱdoȱnotȱadvanceȱaȱconstitutionalȱargumentȱhere.ȱȱ




      ȱ
Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ                                                15

        asȱotherwiseȱ expresslyȱprovidedȱ byȱ enactmentȱ
        ofȱCongress,ȱmayȱbeȱinquiredȱofȱandȱprosecutedȱinȱ
        anyȱ districtȱ from,ȱ through,ȱ orȱ intoȱ whichȱ suchȱ
        commerce,ȱ mailȱ maĴer,ȱ orȱ importedȱ objectȱ orȱ
        personȱmoves.ȱȱ
§ȱ 3237(a)ȱ(emphasesȱ added).ȱ Prosecutionȱ inȱ districtȱ courtȱ inȱ
Wisconsinȱisȱproperȱunderȱbothȱparagraphsȱofȱ§ȱ3237(a).ȱ
ȱ Asȱ I’veȱ explained,ȱ becauseȱ Haslageȱ andȱ Toneyȱ areȱ stateȱ
sexȱoěenders,ȱinterstateȱtravelȱisȱanȱessentialȱelementȱofȱtheȱ
§ȱ2250(a)ȱoěensesȱchargedȱinȱtheseȱcases.ȱWithoutȱitȱthereȱisȱ
noȱ federalȱ crime.ȱ Althoughȱ theȱ crimesȱ wereȱ notȱ completedȱ
untilȱ Haslageȱ andȱ Toneyȱ failedȱ toȱ appearȱ inȱ personȱ inȱ theirȱ
newȱ homeȱ statesȱ andȱ provideȱ thatȱ jurisdictionȱ withȱ theirȱ
registrationȱ information,ȱ theȱ oěensesȱ clearlyȱ beganȱ inȱ
Wisconsinȱ whenȱ eachȱ womanȱ commencedȱ theȱ interstateȱ
travelȱthatȱisȱaȱnecessaryȱelementȱofȱthisȱcrime.ȱ
ȱ Myȱ colleaguesȱ sayȱ thatȱ “interstateȱ travelȱ isȱ aȱ necessaryȱ
precursor,ȱbutȱitȱisȱneitherȱaȱdistinctȱcrimeȱnorȱanȱelementȱofȱ
theȱcrime.”ȱMajorityȱOp.ȱatȱp.ȱ8.ȱInterstateȱtravelȱisȱcertainlyȱ
notȱ aȱ distinctȱ crime,ȱ butȱ itȱ isȱ anȱ elementȱ ofȱ theȱ §ȱ2250(a)ȱ
oěenseȱforȱaȱstateȱsexȱoěender.ȱThatȱmuchȱisȱclearȱfromȱCarr.ȱ
Thereȱ theȱ Courtȱ parsedȱ “theȱ statute’sȱ threeȱ elements”:ȱ (1)ȱ aȱ
qualifyingȱ sexȱ oěense,ȱ whichȱ triggersȱ theȱ registrationȱ duty;ȱ
(2)ȱ interstateȱ travel;ȱ andȱ (3)ȱ aȱ failureȱ toȱ registerȱ asȱ requiredȱ
byȱ SORNA.ȱ 560ȱ U.S.ȱ atȱ 446ȱ (emphasisȱ added).ȱ Nicholsȱ didȱ
notȱ alterȱ theseȱ elementsȱ ofȱ theȱ crimeȱ forȱ stateȱ sexȱ oěendersȱ
whoȱ areȱ subjectȱ toȱ SORNAȱ requirements.ȱ Indeed,ȱ Nicholsȱ
involvedȱ aȱ federalȱ sexȱ oěender,ȱ notȱ aȱ stateȱ sexȱ oěender.ȱ Soȱ
theȱ Courtȱ hadȱ noȱ occasionȱ toȱ commentȱ onȱ whetherȱ Carr’sȱ
holding—thatȱ interstateȱ travelȱ isȱ aȱ requiredȱ elementȱ ofȱ theȱ
§ȱ2250(a)ȱoěenseȱforȱstateȱsexȱoěenders—remainsȱgoodȱlaw.ȱ




    ȱ
16ȱ                                        Nos.ȱ16Ȭ3095ȱ&ȱ16Ȭ3196ȱ

NoȱSupremeȱCourtȱdecisionȱsuggestsȱthatȱitȱisȱnotȱgoodȱlaw.ȱ
Carr’sȱ analysisȱ ofȱ theȱ elementsȱ ofȱ theȱ §ȱ2250(a)ȱ oěenseȱ conȬ
trolsȱhere.ȱ
ȱ TheȱcrimesȱchargedȱinȱtheseȱtwoȱcasesȱbeganȱinȱWisconȬ
sinȱ andȱ wereȱ completedȱ inȱ theȱ statesȱ ofȱ Washingtonȱ (HasȬ
lage)ȱ andȱ Minnesotaȱ (Toney).ȱ Theȱ venueȱ statuteȱ plainlyȱ
permitsȱtheȱgovernmentȱtoȱprosecuteȱaȱcrimeȱ“begunȱinȱoneȱ
districtȱandȱcompletedȱinȱanother”ȱinȱ“anyȱdistrict”ȱinȱwhichȱ
itȱwasȱ“begun,ȱcontinued,ȱorȱcompleted.”ȱ§ȱ3237(a).ȱBecauseȱ
theȱ interstateȱ travel—anȱ elementȱ ofȱ theȱ oěense—beganȱ inȱ
Wisconsin,ȱvenueȱisȱproperȱinȱdistrictȱcourtȱinȱWisconsin.ȱ
ȱ Asȱ additionalȱ supportȱ forȱ theȱ government’sȱ choiceȱ ofȱ
venue,ȱ §ȱ 3237(a)ȱ providesȱ thatȱ anyȱ oěenseȱ involvingȱ transȬ
portationȱinȱinterstateȱcommerceȱmayȱbeȱprosecutedȱ“inȱanyȱ
districtȱ from,ȱ through,ȱ orȱ intoȱ whichȱ suchȱ commerceȱ …ȱ
moves.”ȱ Theseȱ crimesȱ involvedȱ transportationȱ inȱ interstateȱ
commerceȱ“from”ȱWisconsin,ȱsoȱtheȱgovernmentȱmayȱproseȬ
cuteȱthemȱinȱaȱdistrictȱcourtȱinȱWisconsin.ȱ
ȱ Accordingly,ȱ Iȱ wouldȱ reverseȱ theȱ judgmentsȱ ofȱ theȱ
districtȱ courtsȱ dismissingȱ theȱ indictmentsȱ forȱ improperȱ
venue.ȱIȱrespectfullyȱdissent.ȱ




      ȱ